internal_revenue_service national_office technical_advice_memorandum march cc dom it a b3 index uil number case mis number tam-118240-98 number release date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer y z ty p03 ty q03 ty s03 ty t03 ty u03 issue were taxpayer’s claims for refund for tax_year ty p03 and ty q03 relating to research credits timely filed conclusion taxpayer’s claims for refund for ty p03 and ty q03 relating to research credits were timely filed because the december y payments by taxpayer of excess tentative carryback refund amounts constitute payments of taxes for ty p03 and ty q03 within the meaning of sec_6511 of the internal_revenue_code and because the refund claims were filed within two years of such payments moreover the refund claims were not for amounts in excess of the tax paid within the two years immediately preceding the respective refund claims facts taxpayer filed timely tax returns for ty p03 and ty q03 subsequently taxpayer incurred a net_operating_loss nol and had investment tax_credits itc for ty s03 ty t03 and ty u03 taxpayer timely filed an application on form_1139 for tentative_carryback_adjustment to ty p03 and ty q03 with respect to the nol and unused itcs the service paid the tentative carryback refund amounts upon audit of taxpayer's returns for ty s03 ty t03 and ty u03 the amount eligible for carryback to ty p03 and ty q03 was reduced in december y taxpayer paid the excess portions of the tentative carryback adjustments for ty p03 and ty q03 to the service in march z within two years of taxpayer’s december y repayment of the excess portions of the tentative carryback adjustments taxpayer filed claims for refund of taxes paid for ty p03 and ty q03 based on its eligibility to claim research_and_experimentation credits for ty p03 and ty q03 the claims were limited to the amount of taxes paid in december y the service concluded that taxpayer’s payments of the excess portions of the tentative carryback assessments did not constitute payments of tax and therefore denied taxpayer’s claims for refund as untimely law and analysis sec_6511 of the internal_revenue_code provides that a claim for credit or refund of an overpayment shall be filed by a taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires later sec_6511 of the code provides that if a claim for credit or refund is not filed within three years from the time the return was filed plus the period of any extension of time for filing the return the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim under sec_6411 a taxpayer may file an application_for a tentative_carryback_adjustment of the tax for the prior taxable_year affected by a net_operating_loss_carryback provided in sec_172 by a business carryback provided in sec_39 or by a capital_loss_carryback provided in sec_1212 from any taxable_year under sec_6411 the service ha sec_90 days to make a limited examination of the application discover omissions ans errors of computation therein and determine the amount of the decrease in the tax attributable to such carryback sec_6411 provides that an application_for a tentative_carryback_adjustment shall not constitute a claim for credit or refund in revrul_71_8 1971_1_cb_404 the taxpayer’s timely filed income_tax return was examined by the service and a deficiency was assessed on date the deficiency was attributable in part to a disallowance of depreciation on equipment on the same date the taxpayer was allowed a tentative_carryback_adjustment under sec_6411 of its taxes based on a net_operating_loss incurred in a portion of the tentative allowance was used as a credit to offset the deficiency and the remainder was refunded to the taxpayer subsequently after examination of the taxpayer’s income_tax return the service determined that a portion of the tentative allowance was excessive the amount of the excess was assessed as a deficiency on date and paid_by the taxpayer on date on date within two years of the repayment of the excess tentative allowance the taxpayer filed a claim_for_refund for taxes in the amount of the excess tentative allowance the claim_for_refund was based on the contention that the service had erroneously disallowed depreciation in the revenue_ruling concludes that the repayment of an excessive tentative carryback allowance constitutes a payment of tax for purposes of sec_6511 of the code and that therefore a refund claim filed within two years of that repayment is timely in the instant case the revenue_agent report rar finds that taxpayer is not entitled to refunds for ty p03 and ty q03 because the statutes of limitation for filing claims for refund had expired for those years the rar concludes that taxpayer’s payments of the excess tentative carryback adjustments did not constitute payments of tax for purposes of sec_6511 and denied taxpayer’s claims for refund as untimely the appeals officer concurs with the rar results taxpayer contends that the repayments of the excessive tentative adjustments constitute payments of tax for purposes of sec_6511 and thus that its refund claims filed within two years of its payments of tax are timely to the extent of the amounts of the repayments the amounts of tax paid during the two years immediately preceding the filing of the claims tentative carryback adjustments under sec_6411 are subject_to special rules for example under sec_6411 except for purposes of applying sec_6611 an application_for a tentative_carryback_adjustment shall not constitute a claim for credit or refund under sec_6411 and revrul_78_369 1978_2_cb_324 an application with no omissions or computation errors generally must be allowed within days under sec_6501 an application extends the period for assessment of tentative carryback adjustments and under sec_6213 any excess tentative carryback or refund adjustments may be assessed without abatement rights as if it were due to a mathematical_or_clerical_error these special rules however do not go so far as to say that repayment of an adjustment is not a payment for purposes of the code or in particular for sec_6511 in fact in revrul_71_8 discussed above the service has taken the position that such a repayment of an adjustment is a payment for purposes of sec_6511 moreover it specifically deals with a factual situation where the basis for the claimed refund concerns the carryback_year itself and not a credit carried back to the carryback_year thus revrul_71_8 is on point for this issue and is controlling for our conclusion in this case taxpayer paid the excess portions of the tentative carryback adjustments in december y under revrul_71_8 those payments constitute payments of tax for purposes of sec_6511 of the code and refund claims filed within two years of those repayments are timely taxpayer filed its claims for refund within two years of its december y payments and thus the payments were timely under sec_6511 finally taxpayer limited its claims for refund to the amounts paid within the two years prior to the claims as is appropriate under sec_6511 we conclude that taxpayer filed timely claims for refund and therefore is entitled to refunds limited to the amounts paid in december y caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent signed by michael d finley branch chief cc dom it a
